DETAILED ACTION
	This office action is a correction pertaining to the cited art of the previous office action mailed 01/25/2021. The previous final rejection has been vacated. The time period for reply has been restarted to correspond to the mailing date of this action. The communications received 09/25/2020 have been filed and considered by the Examiner. Claims 1-11 are pending, claim 10 is withdrawn as pertaining to the non-elected invention. 

Terminal Disclaimer
The terminal disclaimer filed on 09/25/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application no. 16/250,692 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 09/25/2020 have been fully considered but they are not persuasive. 
As it pertains to the Federal Circuit case argued by the Applicant, the Examiner notes as outlined in the MPEP: 
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) [see e.g. MPEP 2114(II)] 

	As an apparatus claim is concerned with what it is rather than what it does, there is nothing that grants the apparatus as claimed any limitation that overcomes the prior art based designed as it can perform the requisite tasks) the rejection rationale based on the capability of features of a device to operate at different speeds is maintained. In particular the Examiner would like to point out that the cited case pertains to an issue with the ranges of motion allowed by a chest press machine versus the ranges of motion allowed for a rowing machine, i.e. an issue wherein the rowing motion would not be enabled by a chest press machine and in this way the prior art was not capable of anticipating the claims, see below:
“Physical capability alone does not render obvious that which is contraindicated. And, on this record, it is not obvious to modify a machine with handles designed to be pushed to one with handles adapted to be pulled. A chest press machine is not a rowing machine, nor has evidence been shown that it is. In fact, anyone who has used exercise machines knows that a sure-fire way to cause injury is to use a machine in a manner not intended by the manufacturer“ [In re Raymond Giannelli, Appeal No. 2013-1167, (Fed. Cir. January 13, 2014) pg. 9 paragraph 2].  
	As one of ordinary skill in the art readily understands that a pump causes flow (i.e. a speed) in whatever fluid is being processed and a driver causes the attached elements to move (i.e. give it a speed), there is no incompatibility of the prior art apparatus with the method steps claimed by the Applicant.  
	However, the Examiner does agree with the Applicant that as currently amended, the requirement of the sieve being rotatable does imbue the claim limitations with a structural requirement that the sieve have a rotatable structure. Therefore the anticipation rejection is . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5 recite the limitation "the receiver" in lines 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 





The Examiner notes the relevant passage of the MPEP for the rejections of the claims below:

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard
Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir.
1990) (emphasis in original). A claim containing a "recitation with respect to the manner
in which a claimed apparatus is intended to be employed does not differentiate the
claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. &
Inter. 1987) [see e.g. MPEP 2114(II)] 

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Cabrera (US 2011/0186254) hereinafter ‘254 (already of record) in view of Harju et al            (US 2009/0084711) hereinafter ‘711.
As for claim 1, ‘254 teaches a fiber processing device (water recirculation system with a paper machine) [0051] comprising: 
a sieve having a plurality of openings configured to screen material containing fiber (screens with pump, screens are understood to have multiple openings which as a cleaning system are understood to screen material i.e. have the material discharge through the openings of the screen) [Fig. 8 #24, 27, and 32; 0084; 0102]; 
an accumulator configured to accumulate the material discharged from the sieve (sheet formation zone) [Fig. 8 Sheet Formation Zone], and 

wherein the accumulator is configured to operate at a first speed during processing by the processor, and 
when starting from a state in which the sieve is stopped, a startup operation is executed including a state in which the accumulator is configured to operate at a higher speed than the first speed in a first period after the sieve starts (as the device of ‘254 has the appropriate pumps and drivers, it would be capable of performing the function) [Fig. 8 #24 and Fig. 8 #9; 0087] and the sieve of ‘254 has a substantially cylindrical screen that uses motors [Fig. 8 #27 and 32; 0102]. However ‘254 is otherwise silent as to what features are in the screen and how it moves.
‘711 teaches a cylindrical sieve (rotor with the cylindrical screen) for removing impurities and for removing fibers of accept versus reject fibers through a plurality of holes in the screen and rotor (the screen is understood to have a plurality of holes as a screen) [0002; 0010; 0021; 0038-0039; 0043; 0043; Fig. 3 #68] that is rotatable (cylindrical screen is a drum and either the screen or the rotor are rotatable) [Fig. 3 #66-67; 0011; 0013; 0039]. The sieve of ‘711 is useful as it provides a manner of screening that reduces the escape of small impurities into the accepts side and improves the retention capacity of the fiber net due to calm flow conditions and allows for a greater rotational speed without a significant increase in energy use [0021-0022; 0050; 0052]. These features are understood to mean that the sieve of ‘711 is more efficient. 

As for claim 2, ‘254/’711 teaches claim 1, and wherein in the first period, the accumulator is configured to maintain a state of operating at a higher speed than the first speed (as the device of ‘254/’711 has the appropriate pumps and drivers, it would be capable of performing the function) [‘254: Fig. 8 #24 and Fig. 8 #9; 0087].
As for claim 3, ‘254/’711 teaches claim 1, wherein the accumulator has a receiver on which the material can accumulate in a sheet, and the receiver is configured to move on a circulating path (mesh belt) [‘254: Fig. 8 #11; 0086], 
As for claim 4, ‘254/’711 teaches claim 2, wherein during processing by the processor, the accumulator is configured to operate at the first speed, and in the first period the operating speed of the accumulator is configured to maintain maintained at a second speed greater than the first speed (as discussed in claim 1, the device would be capable, additionally ‘254 teaches a receiver) [see the rejections of claims 1 and 3].
As for claim 5, ‘254/’711 teaches claim 2, wherein when starting from a state in which the sieve is stopped, before the sieve starts, the operating speed of accumulator is configured to accelerate to a higher speed than the first speed, and in a second period after acceleration ends, a state in which the accumulator is configured to operate at a higher speed than the first 
As for claim 6, ‘254/’711 teaches claim 2, wherein when starting from a state in which the sieve is stopped, the startup operation executes with the material in the sieve (as discussed in claim 1, the device would be capable) [see the rejection of claim 1].
As for claim 7, ‘254/’711 teaches claim 1, wherein during processing by the processor, the sieve is configured to move at a third speed and discharges the material from the sieve, and when starting from a state in which the sieve is stopped, the first period includes a state when the sieve is configured to operate at a different speed than the third speed (as discussed in claim 1, the device would be capable) [see the rejection of claim 1].
As for claim 8, ‘254/’711 teaches claim 1 and has a substantially cylindrical screen, with a plurality of openings on the outside surface of the screen and is configured to rotate on an axis of the cylinder using motors [see the rejection of claim 1]. 
As for claim 9, ‘254 teaches a fiber processing device (water recirculation system with a paper machine) [0051] comprising: a refiner configured to refine material containing fiber (one of the screens) [Fig. 8 #27; 0084; 0102], a sieve configured to screen material containing fiber (the other screen with the pump) [Fig. 8 #24, 32; 0084; 0102]; an accumulator configured to accumulate the material discharged from the sieve (sheet formation zone) [Fig. 8 Sheet Formation Zone]; and a processor (suction couch roll, by applying suction it is further processing the material worked upon) [Fig. 8 #7; 0087] configured to process the material accumulated on the accumulator, the accumulator operating at a first speed during processing by the processor, and when starting from a state in which the sieve is stopped, a startup 
‘711 teaches a cylindrical sieve (rotor with the cylindrical screen) for removing impurities and for removing fibers of accept versus reject fibers through a plurality of holes in the screen and rotor (the screen is understood to have a plurality of holes as a screen) [0002; 0010; 0021; 0038-0039; 0043; 0043; Fig. 3 #68] that is rotatable (cylindrical screen is a drum and either the screen or the rotor are rotatable) [Fig. 3 #66-67; 0011; 0013; 0039]. The sieve of ‘711 is useful as it provides a manner of screening that reduces the escape of small impurities into the accepts side and improves the retention capacity of the fiber net due to calm flow conditions and allows for a greater rotational speed without a significant increase in energy use [0021-0022; 0050; 0052]. These features are understood to mean that the sieve of ‘711 is more efficient. 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have replaced the sieve and refiner of ‘254 with the sieve of ‘711 in order to utilize a sieve that is more efficient. As ‘254 contains motors to drive the sieves, and as ‘711 removes impurities and rejects, one of ordinary skill in the art would have expected to use these motors to drive the rotatable elements of the sieve and thus would have expected success in the replacement.

As for claim 11, ‘254 teaches a fiber processing device (water recirculation system with a paper machine) [0051] comprising: 
a sieve having a plurality of openings configured to screen material containing fiber (screens with pump) [Fig. 8 #24, 27, and 32; 0084; 0102],
 an accumulator configured to accumulate the material discharged from the sieve (sheet formation zone) [Fig. 8 Sheet Formation Zone], the accumulator including a receiver on which the material can accumulate in a sheet (mesh belt) [Fig. 8 #11; 0086], 
the receiver moving on a circulating path (machine direction); a processor (suction couch roll, by applying suction it is further processing the material worked upon) [Fig. 8 #7; 0087] configured to process the material accumulated on the accumulator; and 
a driver (drive roll) configured to operate the accumulator to convey the material accumulated on the accumulator to the processor (by operating the mesh belt) [Fig. 8 #9; 0087], 
wherein the accumulator is configured to operate at a first speed during processing by the processor, 
and when starting from a state in which the sieve is stopped, a startup operation is executed including a state in which the accumulator is configured to operate at a higher speed than the first speed in a first period after the sieve starts (as the device of ‘254 has the appropriate pumps and drivers, it would be capable of performing the function) [Fig. 8 #24 and Fig. 8 #9; 0087]. However ‘254 is otherwise silent as to what features are in the screen and how it moves.

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have replaced the sieves of ‘254 with the sieve of ‘711 in order to utilize a sieve that is more efficient. As ‘254 contains motors to drive the sieves, and as ‘711 removes impurities and rejects, one of ordinary skill in the art would have expected to use these motors to drive the rotatable elements of the sieve and thus would have expected success in the replacement.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571) 270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.V./Examiner, Art Unit 1748                  

/Eric Hug/Primary Examiner, Art Unit 1748